Citation Nr: 1638924	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009.

2.  Entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009.

3. Entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability for the period from November 1, 2009 to April 28, 2014.

4. Entitlement to an initial rating in excess of 40 percent for a right (major) shoulder disability from April 28, 2014.

5. Entitlement to a disability rating in excess of 30 percent for pes planus prior to March 6, 2015, and in excess of 50 percent, thereafter.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma.

7.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas and Waco, Texas in November 2005, August 2010 and December 2015.  

This case has an extensive procedural history that has been outlined in previous Board decisions and remands.  

In July 2012, the Board remanded the issues of entitlement to an initial rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009; entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009, and entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability from November 1, 2009 in compliance with a Joint Motion to Partially Vacate and Remand granted by The United States Court of Appeals for Veterans Claims (Court) in December 2011.  

The Board also remanded the issue of entitlement to an increased disability rating in excess of 30 percent for pes planus pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), for issuance of a statement of the case.  In May 2014, the Veteran perfected his appeal in the matter.  

Subsequent to the July 2012 remand, jurisdiction of the claims file was transferred to the RO in Waco, Texas.

In October 2015, the RO issued a rating decision that granted, in pertinent part, a disability rating of 40 percent for the Veteran's right (major) shoulder disability, effective April 28, 2014; and a disability rating of 50 percent for pes planus, effective March 6, 2015.   

In May 2014, the Veteran requested a hearing before the Board via videoconference; however, the requested hearing was cancelled by the Veteran prior to the scheduled hearing.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015). 

It is noted that in December 2015, the RO denied claims for entitlement to service connection for a neck disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma.  Thereafter, the RO received a timely notice of disagreement in December 2015.  The Veteran is entitled to receive a Statement of the Case (SOC).  Therefore, the Board directs that the RO issue a SOC in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a neck disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2016, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw appeals for entitlement to a disability rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009;  entitlement to a disability rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009; entitlement to a disability rating in excess of 30 percent for a right (major) shoulder disability from November 1, 2009.  

2. In July 2016, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw his appeal for entitlement to an increased disability rating for pes planus in excess of 30 percent.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal for entitlement to a disability rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009 have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The criteria for withdrawal of the Veteran's appeal for entitlement to a disability rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009 have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3. The criteria for withdrawal of the Veteran's appeal for entitlement to a disability rating in excess of 30 percent for a right (major) shoulder disability for the period from November 1, 2009 to April 28, 2014 have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4. The criteria for withdrawal of the Veteran's appeal for entitlement to a disability rating in excess of 40 percent for a right (major) shoulder disability from April 28, 2014 have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

5. The criteria for withdrawal of the Veteran's appeal for entitlement to a disability rating in excess of 30 percent for pes planus prior to March 6, 2015, and in excess of 50 percent, thereafter have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 

In July 2016, the Veteran wrote that he wished to withdraw his appeal for the issues of entitlement to an initial rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009; entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009, and entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability from November 1, 2009; and entitlement to an increased rating for pes planus in excess of 30 percent.  

The Board notes that the issues of entitlement to an initial rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009 and entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009 were specifically withdrawn.  

Further, the withdrawal of entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability from November 1, 2009 constitutes a withdrawal of the issues of entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability from November 1, 2009 to April 28, 2014 and entitlement to an initial rating in excess of 40 percent for a right (major) shoulder disability from April 28, 2014.

Lastly, the withdrawal of entitlement a disability rating in excess of 30 percent for pes planus constitutes a withdrawal of the issue of entitlement to a disability rating in excess of 30 percent for pes planus prior to March 6, 2015, and in excess of 50 percent, thereafter.   

Thus, for these issues there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of these issues are withdrawn.  Accordingly, the Board does not have jurisdiction the appeal as to these issues, and the appeal as to these issues are dismissed.


ORDER

The issue of entitlement to an initial disability rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009 is dismissed. 

The issue of entitlement to an initial disability rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009 is dismissed. 

The issue of entitlement to an initial disability rating in excess of 30 percent for a right (major) shoulder disability for the period from November 1, 2009 to April 28, 2014 is dismissed.

The issue of entitlement to an initial disability rating in excess of 40 percent for a right (major) shoulder disability from April 28, 2014 is dismissed. 

The issue of entitlement to a disability rating in excess of 30 percent for pes planus prior to March 6, 2015, and in excess of 50 percent, thereafter, is dismissed.    




REMAND

To date, the Veteran has not been provided an SOC with regard to the issues of entitlement to service connection for a neck disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma.  These issues were denied in December 2015, and a timely notice of disagreement was received by the RO in December 2015. 

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issues of entitlement to service connection for a neck disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


